*307
ORDER

PER CURIAM.
Defendant appeals judgment entered on a guilty jury verdict on the charge of sodomy in violation of § 566.060 RSMo 1986. Defendant was sentenced in accord with the verdict of the jury to serve seven years imprisonment. We find and hold that two preserved claims of error regarding admission of evidence over defendant’s objection were non-prejudicial errors. We also find and hold that one claim of plain error is without merit. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed in accordance with Rule 30.25(b).